Citation Nr: 1749536	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  11-33 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

The Veteran represented by:  Virginia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and a friend


ATTORNEY FOR THE BOARD

P. Franke, Associate Counsel


INTRODUCTION

The Veteran had active military service in the United States Army from October 1966 to October 1969.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran testified at an August 2016 Board hearing before the undersigned in Washington, DC.  A transcript of that hearing is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager Documents (LCMD) (formerly Virtual VA) electronic claims files.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The June VA examiner diagnosed sensorineural hearing loss in both ears in frequency ranges over 4000 Hz, beyond the criteria to be considered a disability for VA purposes.  38 C.F.R. § 3.385.  He otherwise found no permanent positive threshold shift greater than normal measurement variability at any frequency between 500 and 6000 Hz for either ear.  In opining that the Veteran's right and left hearing loss was not at least as likely as not due to an event in service, he explained that the Veteran's enlistment and separation examinations indicated hearing thresholds within normal limits in both ears, with no significant threshold shifts evident to suggest acoustic trauma.

The June VA examiner found a puretone threshold of 45 for the left ear at 4000 Hz.  In addition, he stated the results of the Maryland CNC Word List Speech Recognition Score as 88 percent for the right ear and 92 percent for the left ear.  Under 38 C.F.R. § 3.385, either of the above findings for the puretone threshold (above 40 dB) and the Maryland CNC test (less than 94 percent) satisfy the criteria to be considered a disability for VA purposes.  While this examiner found a high frequency hearing loss, as noted in the prior remand a conductive hearing loss was noted.  The significance of these findings was to be explained, but was not in this examination.  Moreover, if hearing loss was found it was to be explained whether it was the type seen in cases of acoustic trauma, or was more likely due to other cause, such as infection or advancing age.  For the foregoing reasons, there must be an addendum opinion for clarification of the diagnosis and findings in this examination.

This appeal must be remanded for clarification in the form of an addendum opinion.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a VA addendum opinion of the Veteran's hearing loss, by the prior VA examiner, of if he is unavailable, with another reviewer with an appropriate specialty in hearing loss disabilities.  The Veteran's claims file, electronic or any other version preferred by the examiner, should be made available to the examiner and the examiner should indicate that he/she reviewed the file in the examination report.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss had its onset in service or is otherwise related to his active service, to include noise exposure.

In rendering the opinions requested above, the VA examiner is reminded that the Board has conceded that the Veteran was exposed to noise from Diesel generators in service.

The VA examiner should address and comment on the significance, if any, of the threshold shifts in the right and left-ears recorded in the October 1966 service induction examination and the June 1969 service separation examination.
 
Additionally, the VA examiner is specifically requested to address and comment on the findings of the October 2010 QTC examination and the March 2011 VA examination as well as other examiners, whose findings and opinions indicate hearing loss in the 500 to 4000 Hz threshold range.  The VA examiner is further requested to acknowledge, address, consider, and discuss all lay evidence in the record pertaining to the Veteran's bilateral hearing loss, to include the Veteran's lay statements, any lay statements of his wife, family members, friends, co-workers, or others, as well as the Veteran's reports to providers, as they appear throughout the record.

The examiner must provide a complete rationale for all opinions.  The examiner should provide a  narrative report, in which the examiner discusses all of the medical evidence in detail and reconciles any contradictory evidence.  The finding of conductive hearing loss versus high frequency hearing loss should be reconciled or otherwise explained.  It should be indicated whether the type of hearing loss found is consistent with acoustic trauma, or is more consistent with that found with advancing age, infection, or some other cause.

If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  After the development requested has been completed, the AOJ should review any examination reports or opinions to ensure that they are in complete compliance with the directives of this REMAND.  The AOJ must ensure that all examiners have documented their consideration of the entire claims file and any relevant records in VBMS and Legacy Content Manager Documents (LCMD) (formerly Virtual VA).  If any report is deficient in any manner, the AOJ must implement corrective procedures at once.

3.  After conducting any other development deemed necessary, readjudicate these issues based on the entirety of the evidence.  If the AOJ does not grant the benefits sought on appeal, the AOJ should provide the Veteran with a supplemental statement of the case, allow an appropriate period of time for response and return the case to the Board.     

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



